GREGG, J. This was an action of debt, brought in the Randolph circuit court. The case was appealed from a judgment there to this court, and decided at the December term, 1866. 24 Ark. 269. The judgment in the circuit court was there reversed, and the* case remanded with instructions to sustain the demurrer to appellee’s second plea, wherein he set up that the note was to be discharged in Confederate money. In the meantime, the General Assembly passed “An act for the relief of persons bound by contract for the payment of Confederate money, or other paper currency,” approved March 5, 1867. The court below attempted to conform its action to this act,, and not to the mandate of this court, and again pronounced judgment in favor of the appellee, 'upon, the same pleadings, from which this appeal is prosecuted. In the case of Leach v. Smith and wife, 25 Ark. 246, the act of the Legislature, above referred to, was by this court declared unconstitutional. The judgment of the Randolph circuit court is again reversed, and the case remanded, to be proceeded in according to law.